Citation Nr: 0517209	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  02-04 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for residuals of a right 
heel injury.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1973 to April 1975.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from an October 2000 
rating decision by the Los Angeles Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In February 2004, 
the veteran's claims file was transferred to the RO in 
Phoenix Arizona because he had relocated in that state.  A 
Travel Board hearing was scheduled in February 2005; the 
veteran failed to report.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On May 11, 2005, VA mailed a letter to the veteran's Arizona 
address and notified him that because he was residing in 
Arizona, the California Department of Veterans Affairs (CDVA) 
could no longer represent him in his appeal.  He was advised 
that if he did not respond with a designation of another 
representative within 30 days, it would be assumed that he 
did not desire representation and appellate review would 
resume.  In a statement postmarked on June 8, 2005, the 
veteran responded that he has been living in California for a 
year and a half, provided an address not previously of 
record, and indicated that he wished to have CDVA represent 
him.  As the correspondence was received within 90 days of 
the March 31, 2005 certification of the case to the Board by 
the RO, and postmarked within 30 days of the Board's 
representation notification letter, he is entitled to change 
representation without a showing of good cause.  As the 
veteran's representative from CDVA has not had an opportunity 
to review the claims file and present argument on the 
veteran's behalf, and is not located in Washington, DC, the 
case must be remanded to address the resulting due process 
concerns.  

In the June 2005 correspondence, the veteran also identified 
treatment records from VA Southwest Clinic, San Luis Obispo 
Outpatient Clinic, and the Sepulveda VA Medical Center that 
do not appear to have be associated with the claims file.  He 
suggests that such treatment records contain information 
relevant to his claim.  VA treatment records are 
constructively of record, and as the records identified are 
alleged to have bearing on the veteran's claim, they must be 
secured.  

Finally, the veteran has not kept VA apprised of his 
whereabouts (his last official address is still in Arizona, 
and he responded to the Board's correspondence to the Arizona 
address, but stated in June 2005 correspondence that he has 
resided in California for 11/2 years), and has provided 
information about outstanding pertinent evidence in a 
piecemeal fashion, resulting in the instant remand and delay 
in processing of his claim, it should be ascertained whether 
the record is complete before the case is returned to the 
Board.  

Accordingly, the case is remanded for the following:  

1.  The veteran should be asked to 
identify all sources of treatment or 
evaluation he received for residuals of 
a right heel injury.  The RO should 
obtain copies of all treatment or 
evaluation records (those not yet 
secured) from the identified sources, 
specifically including any records of 
treatment at VA Southwest Clinic, San 
Luis Obispo Outpatient Clinic, and the 
Sepulveda VA Medical Center

2.  If records received pursuant to #1 
(above) suggest that a VA examination is 
necessary (i.e., tend to show disability 
reasonably associated with heel injury) , 
the RO should arrange for the veteran to 
be examined by an orthopedist to 
ascertain whether he indeed has current 
right foot disability that is a residual 
of a heel injury in service.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination. The examiner should opine 
whether it is at least likely as not that 
the veteran has current right foot 
disability that is related to a right 
heel injury in service.  The examiner 
should explain the rationale for any 
opinion given.

3.  The claims file must be forwarded 
to the CDVA for an opportunity to 
present argument on the veteran's 
behalf.

4.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give veteran 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


